Citation Nr: 1606823	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral foot disabilities, to include flat feet.

2.  Entitlement to service connection for fungus disease in toenails of both feet.

3.  Entitlement to service connection for plantar warts of the left foot.

4.  Entitlement to service connection for a skin rash on the right buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from June 1987 to June 1990.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claims has been transferred to the Oakland RO.

In June 2013, the Veteran provided testimony at a RO hearing and in November 2015, he provided testimony at a video hearing before the Board.  Transcripts of both hearings are of record.  At the November 2015 Board hearing, the Veteran expressed his desire to withdraw from appellate consideration the claim for entitlement to service connection for a skin rash on the right buttock.  Accordingly, that claim will be formally dismissed below.

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has submitted a claim for bilateral flat feet, however, a review of the record shows diagnoses of other foot disabilities as well.  Therefore, the Board will consider the Veteran's claim for all possible foot disabilities as discussed below.

The issue of entitlement to service connection for plantar warts of the right foot has been raised by the Veteran at the November 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for bilateral foot disabilities, fungus disease in toenails of both feet and plantar warts of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In November 2015, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim for entitlement to a skin rash on the right buttock.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to service connection for a skin rash on the right buttock have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the pendency of the appeal as to a claim for a skin rash on the right buttock, the Veteran elected to withdraw the issue from appellate consideration during the November 2015 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal as to the claim for entitlement to service connection for a skin rash on the right buttock is dismissed.


REMAND

The Board finds that the Veteran's claims for disabilities of the feet, to include pes planus, for fungus disease of the toenails of both feet, and for plantar warts of the left foot, warrant further development. 

Current treatment records reveal that the Veteran has been diagnosed with various  foot disabilities, to include the following:  status post soft tissue mass excision of the left foot; pes planus foot type, excessive pronation; acquired ankle equinus, degenerative joint disease; hammertoes; onychomycosis; hyperkeratosis; and tinea pedis with interdigital maceration.   

The Veteran contends that his various foot disabilities are the result of wearing  boondocker boots during service.  He testified at the November 2015 hearing that the shoes were really hard and he a difficult time walking in them.  He stated that he has had problems with his feet since service discharge.  Notably, in February 2009 correspondence, a private physician reported seeing the Veteran in February 1991 (shortly after discharge from service) with complaints of foot pain, however, the medical insurance that he had at that time did not cover the required treatment. 

In light of the above, the Veteran must be provided an examination to determine the current nature and etiology of any current foot disability, fungus disease of the toenails of the feet, and for plantar warts of the left foot.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to ascertain the nature and etiology of any current disability of the feet, to include pes planus, for fungus disease of the toenails of the feet, and for plantar warts of the left foot.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should state whether it is at least as likely as not that the Veteran has a current foot disorder, including pes planus, fungus disease of the toenails of the feet, and plantar warts of the left foot, that is related to service to include as due to wearing boondocker boots during service. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Once the above-requested development has been completed, readjudicate the claims.  If a decision remains adverse to the Veteran, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


